Citation Nr: 0800459	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of service 
connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1987.  Further, the record reflects he has had 
additional service in the Reserves.

Service connection was previously denied for residuals of a 
head injury by a March 1988 rating decision.  Thereafter, 
rating decisions dated in May 1996 and August 1996 found that 
new and material evidence had not been received to reopen the 
claim.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board acknowledges that the RO has found that new and 
material evidence was received sufficient to reopen the 
previously denied claim, and subsequently denied service 
connection on the merits.  Despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

In May 2007, the Board remanded this case to comply with the 
veteran's request for a Board hearing in conjunction with 
this appeal.  The veteran subsequently provided testimony at 
a hearing before the undersigned Veterans Law Judge in 
November 2007.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for residuals of 
a head injury by a March 1988 rating decision.  Thereafter, 
rating decisions dated in May 1996 and August 1996 found that 
new and material evidence had not been received to reopen the 
claim.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

3.  The evidence received since the last prior denial of 
service connection for head injury residuals was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current disability 
due to his in-service head injury.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection is not warranted for residuals of a 
head injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was provided 
with pre-adjudication notice by a letter dated in July 2003, 
which is clearly prior to the June 2004 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification by a letter dated in August 2004.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate a service connection claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

The Board acknowledges that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons detailed below, the Board concurs 
with the RO's determination that new and material evidence 
has been received to reopen both claims.  Thus, any 
deficiency with respect to the notice mandated by Kent has 
been rendered moot.

The Board also acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, he was 
provided with such information by a notification letter dated 
in February 2007 regarding other claims he had pending with 
VA.  Although this letter was not specifically in reference 
to the current appeal, it does reflect he was apprised of the 
information mandated by Dingess/Hartman.  Moreover, for the 
reasons stated below, the preponderance of the evidence is 
against the underlying service connection claim, and it must 
be denied.  As such, no disability rating and/or effective 
date is to be assigned or even considered for this claim.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the November 2007 
hearing.  Moreover, he was accorded a VA neurologic 
examination regarding this case in September 2004.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed above, the 
Board is satisfied that both the duty to assist and the duty 
to notify have been satisfied in this case.  Further, for the 
reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received, but that service connection is not warranted for 
the underlying disability.  Inasmuch as the RO has already 
addressed the merits of the service connection claim, the 
veteran is not prejudiced by the Board also addressing the 
merits of this case.  See Bernard, supra.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection was previously denied for residuals of a 
head injury by a March 1988 rating decision.  Thereafter, 
rating decisions dated in May 1996 and August 1996 found that 
new and material evidence had not been received to reopen the 
claim.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received that is sufficient to 
reopen the previously denied claim, but that the 
preponderance of the evidence is against the grant of service 
connection for residuals of a head injury.

The evidence on file at the time of the prior denials 
included statements from the veteran, his service medical 
records, as well as post-service medical records which cover 
a period through 1996.  In pertinent part, the service 
medical records confirm the veteran sustained a head injury 
in January 1984, and that his complaints included a dull 
headache.  However, X-rays were negative for a skull 
fracture.  There was also no indication of any chronic 
disability as a residual of this injury on his February 1987 
separation examination, nor on Reserve examinations conducted 
in January 1988, August 1990, and May 1991.  Moreover, a 
November 1987 VA medical examination noted the veteran's in-
service head injury; that he had had symptoms of headaches 
with dizziness for a week, but that he later recovered 
without residuals; and that there were no recurrent 
headaches, seizures, or vertigo.  Diagnoses included history 
of head injury, and cerebral concussion, recovered.

The March 1988 rating decision denied service connection for 
a head injury, in essence, because it was determined that the 
veteran had no current residuals as a result of the in-
service injury.  As already noted, the May and August 1996 
rating decisions found that new and material evidence had not 
been received to reopen the previously denied claim.

The evidence received to reopen the previously denied claim 
includes a private medical statement from M. K. C., M.D., 
FACP (hereinafter, "Dr. C") dated in May 2004.  In 
pertinent part, Dr. C noted that he and the veteran had 
discussed the latter's chronic headaches, and that the 
veteran had reported the circumstances of the in-service head 
injury.  Although he acknowledged that "I can not be sure" 
Dr. C opined that "it seems possible that chronic headaches 
can arise from a head trauma such as this."  Thus, the 
additional evidence includes a competent medical opinion 
suggesting the veteran does have current residuals of the in-
service head injury - recurrent headaches.  Consequently, 
this evidence goes to the basis for the original denial of 
the claim.  Moreover, the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

In view of the foregoing, the Board finds that this evidence 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of his 
underlying service connection claim.  Further, in this 
analysis the presumption that the evidence received to reopen 
is true without regard to the other evidence of record no 
longer applies.  

The Board observes that, in addition to the in-service head 
injury, the record also reflects that the veteran was 
involved in a motor vehicle accident in September 1995 with 
concussion and subsequent headaches.  However, there is no 
indication in his statement that Dr. C was aware of this 
post-service injury when he proffered his opinion.  Moreover, 
there is no indication he had reviewed the veteran's claims 
folder, to include the service medical records.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents that would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).

The Board also observes that Dr. C's opinion is speculative 
at best.  For example, he acknowledged that he "can not be 
sure" and that it was "possible" the current headaches 
were due to the in-service head injury.  The Court has 
determined that use of the terminology such as "possible" 
makes an opinion speculative in nature, and does not provide 
the degree of certainty required for medical nexus evidence 
for the purposes of service connection.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may'' 
also implies "may or may not" and is too speculative to 
establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between emotional stress associated 
with service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); see also 38 C.F.R. § 3.102 (by 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility).

For these reasons, the Board finds that the opinion of Dr. C 
is entitled to little or no probative value in the instant 
case.  No other competent medical opinion is of record which 
otherwise supports a finding that the veteran has a current 
disability as a result of his in-service head injury.

The Board further observes that there is competent medical 
evidence against a finding that the veteran's current 
headaches are a residual of his in-service head injury.  
Specifically, a September 2004 VA neurologic examination 
noted both the in-service head injury, as well as the 
subsequent head injury that occurred in 1995 as a result of 
the motor vehicle accident.  Following examination of the 
veteran, the examiner opined that the veteran's description 
of his headaches was not consistent with typical post-
traumatic headaches, but rather with migraine headaches.  
Moreover, the examiner stated that the veteran's history of 
the headaches happening 3 to 4 times a year also argued 
against typical post-traumatic headaches.  In addition, the 
examiner stated that the veteran's family history of migraine 
headaches would also be more consistent with familial 
migraine-type headaches.  As the VA examiner provided a 
rationale in support of his opinion, and it is consistent 
with the events documented by the claims folder, the Board 
finds that his opinion against the claim is entitled to 
probative value in this case.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
these benefits sought on appeal must be denied.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
head injury, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


